IN THE SUPREME COURT OF THE STATE OF NEVADA


                    WILBERT ROY HOLMES,                                      No. 83321
                                     Appellant,
                                 vs.                                               MI=
                    CAPUCINE YOLANDA HOLMES,
                                     Respondent.                                    AUG 1   L   2021
                                                                                             À. BROWN
                                                                              CLE           PREME
                                                                              BY
                                                                                     DEPUTY CLERK



                                          01?DER DISMISSING APPEAL
                                This is a pro se appeal from the district court's minute order
                    resolving various motions. Eighth Judicial District Court, Family Court
                    Division, Clark County; Heidi Almase, Judge.
                                Initial review of the notice of appeal and documents before this
                    court reveals a jurisdictional defect. The district court's minute order is not
                    effective and cannot be appealed. See State, Div. of Child & Family Servs.
                    v. Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004)
                    ([D]ispositional court orders that are not administrative in nature, but deal
                    with the procedural posture or merits of the underlying controversy, must
                    be written, signed, and filed before they become effective."); Rust v. Clark
                    Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (stating that
                    the district court's minute order is ineffective and cannot be appealed). To
                    the extent, if any that appellant appeals from the August 10, 2021, order
                    granting motion for sanctions, that order likewise cannot be appealed. The
                    order merely directs respondent's attorney to file a memorandum of fees
                    and costs and indicates that the court will thereafter enter an order
                    awarding the fees and costs as a sanction. Because the order does not
                    actually provide for an award of fees and costs, this appeal is premature as
SUPREME COURT
       OP
    NEVADA


tth I947A aligg9D
                                                                                     2,1 - 21-5 11
                      to that order. See NRAP 3A(b)(8). Accordingly, it appears that this court
                      lacks jurisdiction, and this court.
                                  ORDERS this appeal DISMISSED.




                                                 ,
                      Stiglich                                  Silver




                      cc:   Hon. Heidi Almase, District Judge, Family Court Division
                            Wilbert Roy Holmes
                            Heaton Fontano, Ltd.
                            Eighth District Court Clerk




 SUPREME COURT
        Of
       NEVADA


 (01 1947A atetilx,
                                                            2
e-4,